999 A.2d 181 (2010)
415 Md. 117
CITIZENS AGAINST SLOTS AT the MALL, Anne Arundel County Citizens for Protection Against VLT Facilities, Inc. d/b/a Stop Slots at Arundel Mills, et al.
v.
PPE CASINO RESORTS MARYLAND, LLC, et al.
No. 154, September Term, 2009.
Court of Appeals of Maryland.
July 20, 2010.
Michael D. Berman (Alan M. Rifkin and M. Celeste Bruce of Rifkin, Livingston, Levitan & Silver, LLC of Annapolis, MD; Bruce L. Marcus of MarcusBonsib, LLC of Greenbelt, MD; Timothy F. Maloney of Joseph, Greenwald & Laake, PA of Greenbelt, MD), on brief, for appellants/cross appellees.
Kathleen E. Wherthey, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, and Jeffrey L. Darsie, Asst. Atty. Gen., Baltimore, James C. Praley of Lessans, Preley & McCormick, P.A., Glen Burnie), on brief, for appellants/cross-appellees.
Anthony Herman (Alan A. Pemberton, Stephen P. Anthony, Virginia M. Rosado Desilets, Scott A. Freling and Shelli Calland of Covington & Burling LLP of Washington, D.C.; Andrew C. White and Erin Murphy Ehman of Silverman, Thompson, Slutkin & White, LLC of Baltimore, MD), on brief, for appellees/cross-appellants.
Jonathan A. Hodgson, County Atty., Michael G. Comeau, Asst. County Atty., Annapolis, Robert S. McCord, County Atty., Bel Air, Margaret Ann Nolen, County Solicitor, Columbia, Marc P. Hansen, Acting County Atty., Rockville, John E. Beverungen, County Atty., Towson, George Nilson, City Solicitor, Baltimore, brief of Amicus Curiae Anne Arundel County and Charter Counties, for appellees/cross-appellants, amicus curiae.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, ADKINS, BARBERA and JOHN C. ELDRIDGE (Retired, Specially Assigned), JJ.
PER CURIAM ORDER.
For reasons to be stated in an opinion later to be filed, it is this 20th day of July, 2010,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the motion to dismiss be, and it is hereby denied; and it is further
ORDERED that the judgment of the Circuit Court for Anne Arundel County be, and it is hereby, reversed and the case is remanded to that court with instructions to enter an Order directing that the referendum be placed on the ballot at the November, 2010 general election. Costs to be paid by the appellees. Mandate to issue forthwith.
/s/ Robert M. Bell
Chief Judge
*182